Detailed Action 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination.
Claims 1-6 are rejected.
This Action is Non-Final.
                               Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WAKUDA (US Patent Application Pub. No: 20150277531 A1) in view of SRIDHARAN et al. (US Patent Application Pub.No: 20220318089 A1).

        As per claim 1,WAKUDA teaches a controller comprising: 
        a plurality of central-processing-unit devices [Fig.1&2, a plurality of CPUs 20 (20-1 and 20-1)]; and 
        a peripheral device [Fig.2, memories 210],  from which data is read by the plurality of central-processing-unit devices [Figs.1&2; Paragraph 0023, …., each CPU core 201 writes data into any one of the memories 210 or reads out data from the memory 210, through the memory controller 202.], 
        wherein the plurality of central-processing-unit devices include a management device and a general device, the management device being a central-processing-unit device that has a first authority to manage the peripheral device [Paragraphs 0035; 0040-0042,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.], the general device being a central-processing-unit device that has a second authority, which is lower than the first authority, to diagnose an error in the peripheral device in which the error has occurred [Paragraphs 0035; 0040-0042,… the CPUs 20, the switches 31, the adaptor 35, the SATA controller 41, and the Ethernet controller 42 perform interrupts for notifying various errors through dedicated signals on the service processor 50,…], 
        wherein the general device reads data from the peripheral device, and executes a diagnosis on the peripheral device [Paragraph 0035;0040-0041,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.], based on the second authority when a data read from the peripheral device has failed, and wherein the management device is caused, by the diagnosis, to receive an error notification indicating the error in the peripheral device, and handles the error in the peripheral device based on the first authority when the error notification is received [Paragraph 0035,… the CPUs 20, the switches 31, the adaptor 35, the SATA controller 41, and the Ethernet controller 42 perform interrupts for notifying various errors through dedicated signals on the service processor 50,…].  
       WAKUDA does not explicitly disclose a first authority and  a second authority.
       KIM discloses a first authority [the job manager circuit], and  a second authority [a processor], [Fig.1;Paragraphs 0007-0011, The controller includes a job manager circuit and a processor. The job manager circuit manages a first-type job associated with the nonvolatile memory, and the processor processes a second-type job associated with the nonvolatile memory.]. 
      It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include KIM 's  storage device for use in an electronic system for managing jobs into WAKUDA’s information processing apparatus with input/output (I/O) devices and managing device for the benefit of the processor is configured to provide the management command to the job manager circuit in response to the notification received from the job manager circuit, where the management command instructs processing of the second-type job, thus providing a high-efficiency storage device that is capable providing high-performance (KIM,[0012]) to obtain the invention as specified in claim 1.

       As per claim 2, WAKUDA and KIM teach all the limitations of claim 1 above, where WAKUDA and KIM teach, a controller, wherein the general device reads an error code from the peripheral device as execution of the diagnosis [WAKUDA ,Paragraph 0035;0040-0041,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.], and upon reading the error code, transmits the error notification to the management device [KIM, Paragraphs 0007-001; 0144;, the header portion of the packet PCC2 may include information of an error (e.g., parity inconsistency) of the read data, an uncorrectable error correction code (ECC) error, memory fail, and/or the like. The data domain manager circuit 1337 may count the number of accesses to a specific memory region, by using a counter circuit, based on the packet PCC2. The data domain manager circuit 1337 may determine an error of read data, based on the packet PCC2.].  

       As per claim 3, WAKUDA and KIM teach all the limitations of claim 1 above, where WAKUDA teaches, a controller, wherein the peripheral device transmits the error notification to the plurality of central-processing-unit devices by multi-address transmission when the diagnosis has been executed by the general device [WAKUDA ,Paragraph 0035;0040-0041,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.].  

      As per claim 4, WAKUDA and KIM teach all the limitations of claim 2 above, where WAKUDA and KIM teach, a controller, wherein the management device receives the error notification from each of a plurality of general devices [WAKUDA ,Paragraph 0035;0040-0041,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.], and handles the error in the peripheral device based on received error notifications [KIM, Paragraphs 0007-001; 0144;, the header portion of the packet PCC2 may include information of an error (e.g., parity inconsistency) of the read data, an uncorrectable error correction code (ECC) error, memory fail, and/or the like. The data domain manager circuit 1337 may count the number of accesses to a specific memory region, by using a counter circuit, based on the packet PCC2. The data domain manager circuit 1337 may determine an error of read data, based on the packet PCC2.].  

       As per claim 6, WAKUDA and KIM teach all the limitations of claim 2 above, where WAKUDA and KIM teach, a controller, wherein the peripheral device transmits the error notification to the plurality of central-processing-unit devices [WAKUDA ,Paragraph 0035;0040-0041,… the CPU 20 performs an interrupt to notify an error on the software so as to notify the error from the software to the service processor 50.], by multi-address transmission when the diagnosis has been executed by the general device [KIM, Paragraphs 0007-001; 0144;, the header portion of the packet PCC2 may include information of an error (e.g., parity inconsistency) of the read data, an uncorrectable error correction code (ECC) error, memory fail, and/or the like. The data domain manager circuit 1337 may count the number of accesses to a specific memory region, by using a counter circuit, based on the packet PCC2. The data domain manager circuit 1337 may determine an error of read data, based on the packet PCC2.].  

       As per claim 5, claim 5 is rejected in accordance to the same rational and reasoning as the above claim 1 above, wherein claim 6 is the apparatus claim for the device of claim 1.
                                    Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Karr (US Patent Application Pub. No: 20220327208 A1) teaches a method includes a data protection system detecting one or more delete requests to delete one or more recovery datasets of a storage system, determining that the one or more delete requests are inconsistent with a recovery dataset deletion pattern associated with the storage system, and determining, based on the determining that the one or more delete requests are inconsistent with the recovery dataset deletion pattern, that data stored by the storage system is possibly being targeted by a security threat.
     SRIDHARAN et al. (US Patent Application Pub. No: 20220318089 A1) teaches an error checking data used in offloaded operations is disclosed. SRIDHARAN discloses a remote execution device receives a request from a host to store a data block in a memory region. SRIDHARAN  suggests the data block includes data and host-generated error checking information for the data. SRIDHARAN further discloses the remote execution device updates the data block by overwriting the host-generated error checking information with locally generated error checking information for the data and the data block is then stored in the memory region.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181